Terminal Disclaimer
The terminal disclaimer filed on 07/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/920,726 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
Previous rejection under 35 USC 112 (b) is withdrawn in view of Applicant’s amendment filed 07/06/2020.

Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101, is withdrawn in view of Applicant’s reply filed 07/06/2020.
To note: Claims 1-4 are patent eligible with regards to the 2019 Patent Eligibility Guidance Update. The claims, taken as a whole amount to a practical application of the judicial exception see Patent Eligibility Guidance Update (a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception).

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
a third step of determining a degree of inclination of the approximate straight line with respect to a representative line of the projection lines corresponding to the n number of measurement points or an averaged line, the representative line being one of the n number of projection lines that corresponds with a target measurement point of the n number of measurement points, the averaged line being a line projecting from the common axis point and having an angle about the common axis point that is an average of the different angles of the n projection lines corresponding to the n number of measurement points, and the degree of inclination being determined based on an angle formed at an intersection of the approximate straight line and the representative line or the averaged line; and a fourth step of identifying, as noise data, the measurement data on a measurement point having a largest distance measurement value among the n number of measurement points in a case where the degree of inclination is smaller than a predetermined threshold value, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

… et al. (US Patent Number  …) discloses closed loop pressure controller system that sets, measures and controls the process pressure within a semiconductor process;
… (US Patent Application Publication ….) discloses a system and method for routing at least one message to a component connected to a telecommunications network;
…  (US Patent Application Publication …) discloses a computer program product for use with a computer that includes a communication interface for sending and receiving information over a communication network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY NGON/
Primary Examiner, Art Unit 2862